UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-32532 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ASHLAND INC. UNION EMPLOYEE SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ASHLAND INC. 50 E. RiverCenter Boulevard P.O. Box 391 Covington, Kentucky 41012-0391 Telephone Number (859) 815-3333 INDEX TO FINANCIAL STATEMENT AND REQUIRED SUPPLEMENTARY DATA Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 4 At December 31, 2010 and 2009 STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 5 For the years ended December 31, 2010 and 2009 NOTES TO FINANCIAL STATEMENTS 6 SUPPLEMENTAL SCHEDULES* Schedule H, Part IV, Item 4(i) - Assets Held for Investment Purposes 15 Schedule H, Part IV, Item 4(j) - Reportable Transactions 16 EXHIBIT INDEX 18 * Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Ashland Inc. Union Employee Savings Plan We have audited the accompanying statements of net assets available for benefits of Ashland Inc. Union Employee Savings Plan (formerly Hercules Incorporated Savings and Investment Plan) as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Ashland Inc. Union Employee Savings Plan as of December31, 2010 and 2009, and changes in its net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedules of assets held at end of year as of December 31, 2010 and reportable transactions for the year then ended are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan's management.The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Morison Cogen LLP Bala Cynwyd, Pennsylvania June 28, 2011 -3- ASHLAND INC. UNION EMPLOYEE SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS (Dollars in Thousands) December 31 ASSETS: Investments (at fair value) (Notes 3 and 4) $ $ Investments in transit - Notes receivable from participants Contributions receivable Total assets LIABILITIES: Loan payable (Note 7) - Payable to Ashland Plan - Total liabilities Net assets reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit - responsive investment contract - ) NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of these financial statements -4- ASHLAND INC. UNION EMPLOYEE SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS (Dollars in Thousands) Year Ended December 31 ADDITIONS: Increase to net assets attributed to: Investment income: Interest $ $ Dividends Interest on notes receivable from participants Contributions: Participants Employer Other 48 Net appreciation in fair value of investments (Note 4) Total Additions DEDUCTIONS: Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Interest expense 74 Total Deductions Net Increase (Decrease) ) Transfer to Ashland Plan ) - NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements -5- ASHLAND INC. UNION EMPLOYEE SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (Dollars in Thousands) 1.Description of Plan The following description of the Ashland Inc. Union Employee Savings Plan, formerly known as the Hercules Incorporated Savings and Investment Plan (the “Plan”) provides only general information.The Plan is a defined contribution Internal Revenue Code (“IRC”) Section 401(k) plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”).Participants should refer to the Plan document for a more complete description of the Plan’s provisions. On November 13, 2008, Ashland Inc. (“Ashland” or the “Company”) completed the acquisition of Hercules Incorporated (“Hercules”), through a subsidiary merger transaction.As a result of this transaction, Hercules became a wholly owned subsidiary of Ashland.At the time of the merger, each share of Hercules common stock was converted into the right to receive 0.093 shares of Ashland common stock, par value $0.01 per share, and $18.60 in cash, without interest, which merger consideration had a value of approximately $23.01 per Hercules share based on Ashland’s July 10, 2008 closing stock price. Upon hire, all employees of the Company or any subsidiary or affiliate who are members of a collective bargaining unit that has bargained to participate in the Plan:(1) are eligible to participate in the Plan; (2) are enrolled in the Plan unless they choose not to participate and (3) obtain non-forfeitable (“vested”) rights to the full market value of their account.At enrollment, participants may elect to contribute from 1% to 50% of their monthly wages on either a pre-tax or post-tax basis, or a combination thereof subject to IRC limitations. New participants are deemed to elect to contribute 3% of their wages as pre-tax contributions, unless they elect otherwise. The Company contributes a matching contribution of 50% of the first 6% of the earnings that an employee contributes to the Plan for the pay period.The matching contribution may be made in shares of stock, cash or may be used to pay down an exempt loan, the proceeds of which were used to acquire company stock held in a suspense account as part of the portion of the Plan that is an employee stock ownership plan (ESOP).To the extent matching contributions are used to pay down an exempt loan, shares of stock are released from the suspense account and allocated to participants’ accounts.As a result of the purchase of Hercules by Ashland, the shares of Hercules stock in the Plan were exchanged for shares of Ashlandcommon stock.Participants direct the investment of their account into any of the Plan’s investment options, or a combination thereof.Eligible participants are also eligible to receive a performance-based employer contribution based on pre-established performance metrics.For employees hired on or after January 1, 2005, the Company also makes a Basic Retirement Contribution equal to 2% of their earnings each pay period. The Plan provides for various stock, bond, and fixed income mutual fund investment options and Ashlandcommon stock.These investments are exposed to various risks, such as interest rate, market, and credit.Due to the level of risk associated with certain of these investments and the level of uncertainty related to changes in the value of investments, it is at least reasonably possible that changes in one or more of these or other risks in the near term could materially affect participants’ account balances and the amounts reported in the Statement of Net Assets Available for Benefits and the Statement of Changes in Net Assets Available for Benefits. The Plan includes an employee note receivable provision authorizing participants to borrow a minimum of $1,000 up to a maximum amount that is equal to the lesser of $50,000 or 50% of their vested balances in the Plan.The note receivables are evidenced by promissory notes and have a minimum term of 12 months and a maximum term of 60 months, except for qualified residential notes, which have a maximum term of 120 months.The note receivables bear a reasonable interest rate fixed at the date the note is granted.The note receivables are repaid over the term in monthly installments of principal and interest by payroll deduction.A participant also has the right to repay the note receivable in full at any time without penalty. Effective January 1, 2005, the Plan was amended to permit variable employer contributions to eligible participants.This Performance Retirement Contribution (“PRC”) is based on Company performance each year against specific performance targets.Effective January 1, 2009, Company performance may include the metrics deemed advisable or convenient and may include performance of the whole Company and each affiliate.Company performance at target will generate an average PRC contribution equal to 3% of participant’s annual wages.If the Company’s -6- ASHLAND INC. UNION EMPLOYEE SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (Dollars in Thousands) 1.Description of Plan (continued) performance exceeds the target, the average contribution could go up to 6% of annual wages.If the Company achieves the target in a given year and generates a 3% pool, the Company will make contributions to the participants’ accounts in these amounts: 1.5% of pay for employees with less than 11 years of service. 3% of pay for employees with between 11 and 20 years of service. 4.5% of pay for employees with greater than 20 years of service. The Company performance target for the PRC for both 2010 and 2009 was Operating Cash Flow.Based on performance against target, the Company made a $6,889 PRC for 2010 and a $2,997 PRC for 2009. As of December 31, 2010, the Hercules Savings and Investment Plan was renamed the Ashland Inc. Union Employee Savings Plan. In conjunction with this change, a majority of the participants were transferred to the Ashland Inc. Employee Savings Plan (for a total transfer of $349,325) with the exception of a select group of union-affiliated employees. These employees remained in the Plan and will continue to do so indefinitely. The Vanguard Group was both the Trustee and Recordkeeper for the Plan. As of December 31, 2010, both the Trustee and Recordkeeper for the Plan were changed to Fidelity Investments. Certain in-kind investment assets and participant loans have been recognized in the accounts of the Plan as of December 31, 2010, at their balances as previously carried in the accounts at Vanguard. The remaining investment assets have been recorded by the Plan as investments in transit on December 31, 2010. Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue any or all of its contributions at any time and to terminate the Plan subject to the provisions of ERISA. 2.Summary of Significant Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein and disclosures of assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. The financial statements of the Plan are prepared under the accrual method of accounting.Investments in the Plan are carried at fair value.The fair value of the common stock of Ashland Inc. is based upon the price at which the stock closed on the New York Stock Exchange on the last business day of the year.The market values for funds managed by the Trustee are valued at the net asset value of the shares held by the Plan at year-end, which is based on the fair value of the underlying securities held by the fund.Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis and dividends are recorded on the ex-dividend date. Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent participant notes receivable are reclassified as distributions based upon the terms of the plan document. Withdrawals are recorded upon distribution.The Plan provides that participants who retire from the Company may elect, upon retirement, an Optional Valuation Date (“OVD”) for determining their final withdrawal.The OVD is the last business day of any month following retirement, in which the distribution is requested. Certain prior period amounts are reclassified to conform with the current year’s presentation. -7- ASHLAND INC. UNION EMPLOYEE SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS (Dollars in Thousands) 3.Fair Value Measurements The financial statements of the Plan are recorded at fair value in accordance with Financial Accounting Standards Board Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures. ASC 820 establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value, summarized below: Level 1 – Quoted prices in active markets for assets identical to the securities to be valued. If a Level 1 input is available, it must be used. Level 2 – Inputs other than quoted prices that are observable for securities, either directly or indirectly.Examples include matrix pricing, utilizing yield curves, prepayment speeds, credit risks, etc; quoted prices for similar assets in active markets; and input derived from observable market data by correlation or other means. Level 3 – Inputs to the valuation methodology are unobservable and significant to the fair value measurement. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2010: Level 1 Level 2 Level 3 Total Ashland Common Stock Fund $
